COLLINS and BROWN, JJ.
(aissentlng).
We dissent. Appellant presented an itemized statement of his account to the deceased a year prior to his death, and it was retained and never objected to. The statement was handed by deceased to his business manager, Dunnett, who, the evidence shows, had “entire charge of his affairs,” and was never objected to by him. No objection is now made to the items for services rendered or for money paid out for the deceased. The only objection made to the account at this time is that a portion of the items thereof are barred by the statute of limitations, and this is founded on the claim that a credit appearing in the statement was unauthorized, and did not have the effect of a payment voluntarily made. Accepting and retaining the account without objection was an admission of its correctness, from which the law implies a promise to pay the balance shown to be due thereby; and it became an account stated. Elwood Mnfg. Co. v. Betcher, 72 Minn. 303, 75 N. W. 113.
The case comes fairly within the principle of Clarkin v. Brown, supra. In that case the trial court found as a fact that the payment relied upon was not made “at the instance or request or by the direction of defendant.” And the decision of this court was placed upon the failure of the debtor to object to the account when presented to him.
Even if it be conceded that the testimony of Beeves, to the effect that deceased never objected to the account after it had been delivered to him, was inadmissible as tending to show a conversation with a deceased person, deceased was bound by the conduct and acquiescence of his general agent and business manager, Dunnett, who, as the evidence shows, had entire charge of his affairs.